Citation Nr: 1100639	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-34 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to service connection for a condition manifested 
by diarrhea. 
 
4.  Entitlement to service connection for multiple sclerosis, to 
include as to exposure to Agent Orange. 
 
5.  Entitlement to service connection for headaches. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1965 to 
April 1967.  He had Navy Reserves training prior to active duty 
and Marine Corps Reserves training after active duty service.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a July 2007 rating 
decision of the VA Regional Office (RO) in Portland, Oregon that 
denied service connection for bilateral hearing loss disability, 
tinnitus, multiple sclerosis, diarrhea and chronic headaches.  

Following review of the record, the issues of entitlement to 
service connection for diarrhea and headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's service.

2.  The Veteran has hearing loss disability attributable to 
inservice noise exposure.

3.  The Veteran does not have tinnitus attributable to inservice 
noise exposure.

4.  Multiple sclerosis was not shown in service, did not manifest 
within 7 years of the Veteran's separation from service, and is 
unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service. 38 
U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

3.  Multiple sclerosis was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 5103, 5107 
(West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claims of entitlement to service 
connection for tinnitus and multiple sclerosis by letter dated in 
October 2006 that addressed the required notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The letter also 
addressed the effective date elements of the claim. See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the 
Board may proceed to decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  Private medical records and extensive VA outpatient 
data have been received and considered.  Social Security records 
have been associated with the claims folder.  The appellant was 
afforded VA examinations with respect to the claims being 
considered in January 2007 and May 2007 that are adequate for 
adjudication purposes.  He requested and was scheduled for a 
personal hearing in November 2010 but cancelled his appearance.  
The appellant's assertions and the whole of the record have been 
carefully considered.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claims that has not been 
obtained.  

The Board thus finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of these claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to 
service connection for tinnitus and multiple sclerosis are ready 
to be considered on the merits.

Additionally, the Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. Wensch 
v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A 
(a) (2).  In this instance, service connection for bilateral 
hearing loss disability is granted.  Therefore, in view of the 
Board's favorable decision with respect to this issue, further 
assistance is unnecessary to aid the appellant in substantiating 
this aspect of the appeal.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 1946 
and an organic disease of the nervous system becomes manifest to 
a degree of at least 10 percent within one year from the date of 
termination of service, and/or multiple sclerosis becomes 
manifest within seven years from the date of termination of 
service, such diseases shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of the 
disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).

1.  Service connection for bilateral hearing loss disability and 
tinnitus.

In correspondence dated in September 2007, the Veteran asserts 
that he developed bilateral hearing loss and tinnitus from being 
positioned within 50 feet of large five-inch guns aboard ship 
when they fired.  He contends that the guns were very loud and 
painful to hear and resulted in acoustic trauma.  It is 
maintained that bilateral hearing loss disability and tinnitus 
are of service onset for which service connection is warranted.

Factual Background

The Veteran's DD-214 reflects that he served in the Navy with a 
military occupational specialty of RD-0000.  He states elsewhere 
in the record that he was a radarman.  He received citations that 
included the Vietnam Campaign and Vietnam Service Medals.  

When examined in January 1965 for enlistment onto active duty, 
the Veteran's hearing was assessed as 15/15 in each ear.  In June 
1965, he was seen in the dispensary requesting to have his ears 
checked.  He reported difficulty in hearing.  On examination, it 
was noted that both ears were clear but that an audiometric test 
would be obtained.  A subsequent notation indicated that the 
audiogram revealed "good hearing".  On examination in March 
1967 for discharge from active duty, hearing was again assessed 
as 15/15 in each ear.  The ears were evaluated as normal.  In 
August 1970, the appellant was afforded audiometric evaluation 
during the course of a physical examination for Marine Corps 
"air crew" purposes.   The audiometric readings at that time 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
05
10
10
LEFT
30
10
15
10
15

No defects were noted.  The ears were evaluated as normal.  

Claims for entitlement to service connection for bilateral 
hearing loss and tinnitus were received in September 2006.  

VA outpatient clinic notes dating from 2001 contain a clinical 
entry in January 2005 in which the appellant indicated that he 
had occasional tinnitus.  

The Veteran was afforded a VA audiology examination in May 2007.  
It was noted that the claims folder was available and reviewed.  
History of hearing loss in both ears and periodic tinnitus only 
in the right ear was provided.  It was noted that tinnitus was 
present once or twice a week and could be relieved by swallowing 
or forcing air through the nose.  The appellant reported that his 
wife had started complaining about his hearing difficulty a year 
before.  He related that he did not know when the tinnitus began, 
but stated that he complained about tinnitus in service.  It was 
reported that he was a radarman in service, and that when asked 
whether this was noisy work, he responded 'not really.'  The 
appellant stated that he had noise exposure from cargo planes and 
artillery fire while in service.  He said that he had had a 
hearing test aboard the USS NICHOLAS in 1967 and was told he had 
a five percent hearing loss.  He related that after service, he 
worked as postal clerk for 24 years, and had also worked as a 
security guard, insurance carrier driver and in a casino.  He 
denied a history of recreational noise exposure and said he was 
not a hunter.  



Audiometric examination at that time disclosed puretone 
thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
40
LEFT
25
25
50
45
40

Speech discrimination scores were 96 percent in the right ear and 
92 percent on the left.  It was reported that audiologic test 
results revealed mild to moderate sensorineural hearing loss from 
500Hz through 6000Hz in both ears with excellent speech 
discrimination ability in both ears.  A hearing aid evaluation 
was recommended.  

Following evaluation, the examiner stated that "I cannot resolve 
this issue without resorting to speculation."  It was added, 
however, that based on information provided by Veteran, it 
appeared that hearing loss and tinnitus were less likely than not 
caused by noise exposure in service.  The examiner noted that the 
Veteran indicated that he did not have noisy work during active 
duty as a radarman, but also did not appear to have occupational 
exposure after service.  It was found that his inservice history, 
and the fact that his wife had only pointed out diminished 
hearing only a year before suggested normal hearing in service 
and a later onset of hearing loss.

The examiner related that tinnitus also appeared to be less 
likely to be related to service, as the Veteran reported tinnitus 
only in the right ear despite symmetrical hearing in both ears.  
It was reported that the frequency and duration of tinnitus was 
not characteristic of tinnitus associated with noise exposure, 
and that his description of such appeared to be related more to 
Eustachian tube dysfunction.  



Legal Analysis

A.  Bilateral hearing loss disability.

At the outset, the Board finds that the Veteran's statements 
concerning in-service noise exposure are credible when viewed in 
conjunction with the available evidence and are consistent with 
his history of noise exposure.  Given this factual background, 
exposure to noise is found to be consistent with the 
circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2002 
& Supp. (2010).  Accordingly, in-service exposure to noise is 
conceded.

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of 
Appeals for Veterans Claims (Court) observed that the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  It was 
found that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing is within normal 
limits on audiometric testing at separation from service.  
Rather, the regulation operates to establish when a measured 
hearing loss is a "disability" for which compensation may be 
paid, provided that other requirements for service connection are 
otherwise met under 38 U.S.C.A. § 1110. See Hensley Id.  

The Board notes that the Veteran's hearing acuity was assessed by 
whispered voice as 15/15 on both service entrance and separation 
examinations.  The record reflects that he was seen in June 1965 
for difficulty hearing whereupon it was noted that an audiogram 
was obtained, reportedly showing good hearing.  The audiogram 
report is not of record.  

The evidence thus reflects that the Veteran had complaints of 
diminished hearing on at least one occasion in service.  The 
Board observes that while he was reported to have good hearing 
after an audiogram performed in June 1965, this does not 
necessary connote hearing within normal limits.  The appellant 
has stated that he was told he had a five percent loss at that 
time, and that he did not have any significant noise exposure as 
a postal clerk after service, and did not engage in any 
recreational or hazardous noise pursuits.  There is no audiogram 
data until an ADCUTRA physical examination report in August 1970 
revealed diminished decibel losses of 25 and 30 at the 500-Hertz 
frequency in the right and left ear, respectively.  These numbers 
denote evidence of impaired hearing. See Hensley.  The Board thus 
finds that audiogram results obtained in August 1970 showing 
impaired hearing at the 500Hz frequency in both ears may 
reasonably be imputed to active service in the absence of other 
affirmative evidence to the contrary.  

Although the VA audiology examiner in May 2007 equivocated to 
some extent in rendering an opinion in this matter, it was 
ultimately found that current hearing impairment was less likely 
than not related to service.  The Board finds, however, that the 
examiner's primary rationale that the Veteran's wife had only 
pointed out diminished hearing only a year falls short of a 
reasoned clinical analysis, given the history of noise provided 
by the Veteran in service, and lack of noise exposure thereafter.  
Moreover, the Board also observes that the examiner did not refer 
to the August 1970 audiogram report showing impaired hearing 
several years after active duty.  Therefore, after reviewing the 
evidence pertaining to the claim in its entirety, the Board 
concludes that bilateral hearing loss disability is consistent 
with the nature and circumstances of the appellant's service and 
was incurred in line of duty.  The benefit of the doubt is thus 
resolved in favor of the appellant by finding that service 
connection for bilateral hearing loss disability is warranted.  

B. Tinnitus.

The Veteran has appealed the denial of service connection for 
tinnitus.  He maintains that he developed ringing of the ears as 
the result of excessive noise exposure from heavy-duty guns and 
artillery in service.  As such, the Board finds that the 
statements concerning in-service noise exposure and ringing of 
the ears are credible when viewed in conjunction with the 
available evidence and consistent with the circumstances of his 
service. See 38 U.S.C.A. § 1154(a).  However, this does not by 
itself enable a grant of service connection.  Rather, the 
evidence must demonstrate that current tinnitus is related to 
such service.  After reviewing the evidence pertaining to the 
claim, the Board concludes that service connection for tinnitus 
is not warranted.

In this regard, the Board notes that the Veteran's service 
treatment records are not indicative of any complaints or 
references to ringing of the ears, to include on discharge 
examination in 1967.  Post service, there is no reference or 
indication of tinnitus until January 2005, when a notation was 
recorded of occasional tinnitus.  The Board points out, however, 
that the 2005 reference to tinnitus is more than 37 years after 
discharge from active duty.  There is nothing in that record at 
that time or in private clinical evidence dating from 1994 that 
suggests tinnitus deriving from service.  There is no reliable 
post service showing of any continuity of reported in-service 
tinnitus.

Therefore, upon consideration of all of the above, the Board 
finds that the silent service treatment records, the normal 
separation examination, the normal examination (regarding 
tinnitus) in 1970, his denial of ear trouble in 1970 and the more 
than 37-year lapse between service and a report of tinnitus leads 
to a finding that the Veteran's assertions of continuity of 
symptomatology are not credible.  The assertion of continuity is 
not credible when viewed in the context of his prior statements 
and examinations.  Rather, the more probative evidence 
establishes that there is a remote post-service onset of 
tinnitus.

The Board has carefully considered the appellant's lay statements 
and history in this regard.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  A layman is competent to report that he notices tinnitus 
as such comes to him through one of his senses. See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).

The Board has considered the lay evidence in this case and finds 
that the Veteran is competent to report prior symptoms and state 
that he has had ringing of the ears since service.  Lay evidence 
must be considered when a Veteran seeks disability benefits.  38 
C.F.R. § 3.307(b) (2010) clearly states that the factual basis 
for proving the existence of a chronic disease may be established 
by medical evidence, competent lay evidence or both.  

In this case, there is no evidence in the record prior to January 
2005, despite post service records going back 10 years earlier 
that indicates that the Veteran had tinnitus of service onset.  
In the context of more than 37 years between service discharge 
and the onset of tinnitus, the Board finds that the Veteran's 
statements alone do not provide a credible basis for a lay nexus 
to service in view of the above.  In this regard, the Board 
concludes that the Veteran has not been a reliable historian, and 
that his later statements to this effect are self-serving and 
inconsistent with the clinical evidence in the record.

Moreover, the Board points out that when the appellant was 
examined for VA compensation purposes in May 2007, the 
description and constellation of his symptomatology, including 
ringing in only one ear despite symmetrical hearing in both ears, 
the ability to relieve symptoms by swallowing or forcing air 
through his nose, and the intermittent character of such led the 
examiner to conclude that such symptoms were not characteristic 
of tinnitus associated with noise exposure, but rather appeared 
to be more related to Eustachian tube dysfunction.  This 
constitutes negative evidence.  The Board thus defers to the 
opinion of the VA audiology examiner and finds that the more 
probative evidence consists of the opinion of the skilled 
professional.  The opinion is based upon clinical findings, a 
review of the record and consideration of the Veteran's 
statements.  The Veteran's own assertions in conjunction with 
that objective clinical evidence provide little basis for a 
favorable decision in this matter. 

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against a grant of service connection. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, service connection for tinnitus is denied.

2.  Service connection for multiple sclerosis.

The Veteran asserts that multiple sclerosis is related to service 
or is due to Agent Orange exposure while serving in Vietnam.  

Law and Regulations

VA regulations provide that if a Veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: AL amyloidosis, chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
ischemic heart disease (including, but not limited to acute, 
subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease, including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable and Prinzmetal's angina, All chronic B-cell 
leukemia (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, Parkinson's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2010). 

The diseases listed above shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) 
are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  

VA regulations specify that the last date on which a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).



Factual Background

The Veteran's service treatment records do not refer to any 
physiologic neurological anomalies.  When examined in March 1967 
for discharge from active duty, neurologic status was evaluated 
as normal.  Marines Reserves physical examination reports dated 
in April 1968 and August 1970 are of record in which his 
neurologic status was evaluated as normal.  On the Report of 
Medical History on the latter occasion, the appellant denied 
neuritis, paralysis, and musculoskeletal symptoms.

The Veteran filed a claim of entitlement to service connection 
for multiple sclerosis in September 2006.

Received in support of the claim were private clinical records 
dating from 1994, one of which from Reno Neurological Associated 
dated in May 1999 noted that multiple sclerosis was diagnosed in 
1991.  A VA outpatient clinic entry dated in April 2002 provided 
history to the effect that while working as a letter carrier, he 
began to have difficulty walking.  It was reported that he saw a 
neurologist and had electromyogram studies whereupon it was felt 
that he had multiple sclerosis.  The Veteran related that he 
began to have intermittent right-side numbness in 1988 with 
subsequent onset of facial numbness.  In May 2005, it was 
recorded that the date of symptom onset was in 1989 with a 
diagnosis that same year.  In September 2005, it was reported 
that multiple sclerosis was diagnosed in 1988.  The extensive 
clinical data of record reflect that the Veteran continues to be 
treated for multiple sclerosis, and that this was the primary 
diagnosis for an award of Social Security disability benefits.

The Veteran was afforded a VA Agent Orange registry examination 
in January 2007.  He reported history of exposure to herbicides 
while assigned to the USS OKLAHOMA off the coast of Vietnam.  It 
related that his health was poor and that he had multiple 
sclerosis that he believed was related to Agent Orange exposure.  
A comprehensive physical examination was performed.  Following 
examination, a pertinent assessment of multiple sclerosis, not 
previously associated with Agent Orange exposure, was rendered.  

Legal Analysis

Initially, the Board observes that service treatment records do 
not reflect that the Veteran was seen for any neurological or 
musculoskeletal symptoms that might be typically associated with 
or construed as multiple sclerosis.  Neurologic status was 
evaluated as normal on separation examinations in 1967, and on 
reserves examinations in 1968 and 1970.  He denied 
neurologic/musculoskeletal complaints by self report in August 
1970.  The available evidence first indicates a diagnosis of 
multiple sclerosis as early as 1988.  The Board points out, 
however, that this is more than 20 years after active service 
discharge in 1967.  In view of such, the Board finds that 
multiple sclerosis did not have onset in service, and that the 
presumption of service connection for such does not attach.  This 
is because multiple sclerosis did not manifest within seven years 
of separation from service.  There is no reliable evidence in the 
record to show other than that multiple sclerosis was first 
clinically indicated more than seven years after discharge from 
active duty.  In view of such, the Board finds that service 
connection for multiple sclerosis is not warranted on a direct or 
presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).  

The Board would point out, however, that Veteran does not advance 
the theory of entitlement to service connection for multiple 
sclerosis as directly related to service or within the seven-year 
presumptive period.  Rather, he asserts and attributes the onset 
of multiple sclerosis to exposure to Agent Orange while serving 
in Vietnam.  He contends that he served aboard the USS NICHOLAS 
in the "brown waters" of Vietnam and that exposure to 
herbicides must be presumed.

The Board has carefully considered the Veteran's lay statements 
and history in this regard.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  A layman is competent to report what he or she notices as 
such come through one of the senses. See Layno v. Brown, 6 Vet. 
App 465, 470 (1994).

The Board initially notes that multiple sclerosis is not one of 
the diseases listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to Agent 
Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309.  
Nonetheless, service connection for multiple sclerosis could 
potentially be established if the evidence otherwise shows that 
it is the result of exposure to herbicides/Agent Orange. See 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b), 1116; 38 C.F.R. § 3.303.  The Board points 
out, however, that whether there is any relationship between 
multiple sclerosis and exposure to herbicides requires 
specialized training for a determination and is therefore not 
susceptible of lay opinion.  In this respect, a medical 
professional has the greater skill.  The Board observes that 
there is no competent and/or probative evidence in the record 
indicating that multiple sclerosis is related to exposure to 
herbicides in service.  

Here, the evidence of record shows onset of multiple sclerosis 
more than 20 years after service discharge.  The etiology of the 
such is a complex medical matter beyond the ken of a layperson. 
Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Therefore, the 
Veteran's opinion in this matter is not probative.  In this 
instance, no professional has related multiple sclerosis to 
exposure to Agent Orange.  The record contains no evidence that 
multiple sclerosis is attributable to Agent Orange exposure 
except for the Veteran's own statements that are not competent as 
to this matter.  Therefore, the Board need not address whether 
the Veteran had the requisite service for which a presumption of 
exposure to herbicide applies.

Under the circumstances, the Board concludes that there is no 
reliable and/or probative evidence indicating that multiple 
sclerosis is related to service or to any herbicide exposure 
therein.  The Board thus finds that the preponderance of the 
evidence is against the claim and service connection for such is 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).




ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is denied.

Service connection for multiple sclerosis, to include as due to 
Agent Orange exposure, is denied.


REMAND


The Veteran asserts that he has chronic headaches and a condition 
manifested by diarrhea that are of service onset for which 
service connection should be granted.  

Service treatment records reflect that the appellant was seen for 
continuing complaints of headaches and diarrhea between August 
and November 1965.  A VA outpatient record dated in January 2005 
noted a history of headaches two to three times a week since an 
injury in 1960.  [An active duty for training physical 
examination report dated in August 1970 recorded that the Veteran 
had a skull fracture at age 13.]  A diagnosis of irritable bowel 
syndrome is recorded on VA outpatient clinic notes dated in March 
2002.  In May 2005, the appellant was prescribed medication for 
diarrhea and/or loose stools.  The record does not show that he 
has had a VA compensation and pension examination in either 
respect.

The Court of Appeals for Veterans Claims held in McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) that under the VCAA, VA is 
obligated to provide an examination where the record contains 
competent evidence that the claimant has a current disability, 
the record indicates that a disability or signs or symptoms of 
disability might be associated with active service, and the 
record does not contain sufficient information to make a decision 
on a claim. 38 U.S.C.A. § 5103A (West 2002).  The threshold for 
getting an examination under the VCAA is low. See McLendon, 
supra.

With these factors in mind and upon further review of the record, 
the Board finds that a current VA examination for headaches and 
diarrhea is indicated pursuant to VA's duty to assist, and for a 
fully informed appellate decision. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, review of the record discloses that the Veteran 
receives continuing treatment for various disorders.  The most 
recent records date through August 2009.  As the record indicates 
the existence of additional VA records, they must be retrieved 
and associated with the other evidence on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Such 
records may include clinical data relating to the remaining 
issues on appeal.  Therefore, VA records dating from September 
2009 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records from 
September 2009 to the present and 
associate them with the claims folder.

2.  Schedule the Veteran for VA 
examination(s) to evaluate his complaints 
of headaches and diarrhea.  The claims 
folder must be made available to and be 
reviewed by the examiner(s).

The examiner should determine whether 
there are specific diagnoses to account 
for the complaints of headache and 
diarrhea.  (Is there pathology?)  After 
reviewing the claims folder and examining 
the Veteran, the examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that current diarrhea 
and headaches are attributable to service, 
or is more likely of post service onset, 
or is otherwise unrelated to service.

The examiner(s) should provide a full 
rationale for the opinions and reference 
the specific facts relied upon in reaching 
his or her conclusions.

3.  If the benefits sought on appeal are 
not granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning the 
case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals



 Department of Veterans Affairs


